Stoll, Circuit Judge. Dragon Intellectual Property appeals the district court's Final Judgments entered pursuant to the parties’ stipulations of noninfringement of claims 1-4, 8, and 10 of U.S. Patent No. 5,930,444. Our decision today in a related case, Dragon Intellectual Property, LLC v. DISH Network LLC et al., Nos. 2016-2468, -2492, affirms the Patent Trial and Appeal Board’s determination that claims 1-4, 7-10, 13, and 14 of the ’444 patent are invalid. Accordingly, we dismiss this appeal as moot. DISMISSED AS MOOT Costs No costs.